DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (i.e. Claims 1-11 and 20) in the reply filed on 10/29/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claim(s) 12-19 is/are withdrawn as being drawn to nonelected groups. Accordingly, claim(s) 1-11 and 20 is/are examined herein.
Claim Objections
Claim(s) 1, 4, 10, and 20 is/are objected to because of the following informalities: 
Claim 1, “computer control hardware is used” should be changed to --computer control hardware is configured-- because the computer control hardware needs to be configured to perform the claimed limitations. 
Claim 4, “wiper blade having a first heating element” should be changed to --wiper blade having the first heating element-- because the first heating element is introduced in claim 1.
Claim 10, “a fluid transportation tube” should be changed to --a rinsing fluid transportation tube-- to differentiate it from the resin transportation tube introduced in claim 1.
Claim 20, “a build platform located within the enclosure of the build vat capable of being raised and lowered about a vertical motion axis relative to the base of the build vat powered by a first motor” should be changed to --a build platform located within the enclosure of the build vat, capable of being raised and lowered about a vertical motion axis relative to the base of the build vat, and powered by a first motor-- to clarify that the recited limitations are directed to the build platform. 
Claim 20, “where the spreader device is a wiper blade and capable of traversing about a horizontal linear motion axis powered by a second motor” should be changed to --wherein the spreader 
Claim 20, “wherein computer control hardware is used” should be changed to --wherein a computer control hardware is configured-- because the computer control hardware needs to be configured to be able to perform the claimed limitations. 
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the claimed “resin storage tank”, “build platform located inside the build vat”, “dispenser having an associated first heating element”, “computer control hardware”, “wiper blade having a first heating element”, “a drainage hose connecting the built vat to the resin storage tank”, “a fluid transportation tube which connects the build vat to a rinsing fluid storage tank”, and “ultrasonic transducer capable of agitating the contents of the build vat”  must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jessen (US 20180169947) in view of Gruber (US 20160279869) and Murakami (US 5820811). 
Regarding claim 1, Jessen discloses an apparatus for the creation of a three dimensional object (Abstract and claim 1), comprising:
a resin storage tank (external resin storage container 701: P0018-0019, P0077, and Fig. 10);
a build vat (201: P0058-0059, claim 1, and Fig. 2) connected to the resin storage tank by a resin transportation tube (201 is connected to 701 via an unlabeled resin feeding tube/hose and a recoat unit 409/209: Abstract, P0018-0019, 0035, P0077, and Fig. 10); 

a dispenser affixed to one end of the resin transportation tube capable of depositing a layer of resin onto the build platform of the build vat (a recoat unit 409/209 affixed to one end of the unlabeled resin feeding tube and capable of depositing a layer of resin onto 205: abstract, P0010, P0062-0064, and Figs. 3a-e), said dispenser having an associated first heating element (first heating element heating the feed unit or level unit of the recoat unit: P0036 and claim 13);
a second heating element … to heat the build vat (a second heating element heating the build vat: P0036 and claim 13); and, 
a light source (102: P0058, 0060, claim 1, and Fig. 1). 
Jessen fails to disclose that the second heating element heating the build vat is affixed to the build vat and wherein computer control hardware is configured to input the desired specifications of the three dimensional object being created and control the operation of the components comprising the apparatus. 
In the same field of endeavor, additive manufacturing apparatuses, Grubber discloses the technique of providing/affixing at least one heating element (13) to a build vat (1) for the benefit(s) of enabling heating of the build vat and/or enabling temperature and viscosity control of the material (P0030-0032, 0051, claims 8-9, and Fig. 5). Gruber further discloses the technique of providing/associating at least one heating element to doctor blades of a dispenser/re-coater for the benefit(s) of avoiding cooling down of the material in the area of near the doctor blades (P0014, 0053, Fig. 6, and claim 12). Gruber further discloses the technique of providing a control unit (i.e. computer control hardware) configured to input the desired specifications of the three dimensional object being created and control the operation of the components comprising the apparatus (Abstract, P0005, 0032, 0035, and claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the apparatus of Jessen in view of Grubber by affixing the second heating element to the build vat for the benefit(s) enhancing/expediting heating of the build vat and/or improving 
Modified Jessen fails to disclose that a cooling element is affixed to the build vat.
In the same field of endeavor, additive manufacturing apparatuses, Murakami discloses the technique of affixing a cooling element (cooling jacket) to a build vat (10) for the benefit(s) of enabling cooling of the build vat, enabling the creation of a three-dimensional article having an overhanging part without requiring a support for the overhanging part while the three-dimensional article is being optically molded, and/or enhancing dimensional precision (Abstract; C2, L31-49; C3, L16, 25; C4, L5-15, and Fig. 2). Murakami also discloses the technique of providing a control unit (50) configured to input the desired specifications of the three dimensional object being created and control the operation of at least some of the components comprising the apparatus (C4, L21-27 and Fig. 2). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the apparatus of modified Jessen in view of Murakami by affixing a cooling element to the build vat for the benefit(s) of enabling direct cooling of the build vat, allowing the creation of a three-dimensional article having an overhanging part without requiring a support for the overhanging part while the three-dimensional article is being optically molded, and/or enhancing 
Regarding claim 2, Jessen further discloses wherein the build vat (201) is comprised of four sidewalls extending vertically upward and away from a base creating an enclosure therebetween (P0059 and Fig. 2). Gruber further discloses and obviates the claimed limitations of this claim (Figs. 4-5).
Regarding claim 3, Jessen further discloses wherein the dispenser further comprises a spreader device (the recoat unit 209 comprises a leveling unit: P0016, 0047, and 0062). Gruber further discloses and obviates the claimed limitations of this claim (Figs. 6-7).
Regarding claim 4, Jessen further discloses wherein the spreader device is a wiper blade (the leveling unit is a leveling blade: P0062, 0074, and Fig. 7).
 Jessen fails to disclose that wiper blade has the first heating element.
However, Gruber further discloses the technique of providing at least one heating element to doctor blades of a dispenser/re-coater for the benefit(s) of avoiding cooling down of the material in the dispensing/leveling area near the doctor blades (P0014, 0053, Fig. 6, and claim 12). 
It is also noted that the provision of a heating element to a dispenser/blade is known and desirable in the art for the benefit(s) of controlling viscosity/temperature of the material near the dispenser/blade and/or facilitating dispensing/spreading of material. 
Since Jessen discloses/suggests to heat the leveling unit which is a leveling blade via the first heating element (P0036 and claim 13) and to control viscosity of material via heating (P0046), it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the apparatus of Jessen in view of the additional teachings of Grubber by providing/affixing the first heating element to wiper blade to arrive at the claimed invention for the benefit(s) of enhancing/expediting heating of the wiper blade, increasing/optimizing viscosity/temperature of the material near the wiper blade and/or facilitating dispensing/spreading of material. See MPEP §§ 2143 I A, 2143 I C, 2143 I G, and/or 2144 II.
Regarding claim 5, Jessen further discloses wherein the wiper blade is capable of traversing about a horizontal linear motion axis (the recoat unit 209 with the leveling blade is capable of traversing a horizontal linear motion axis: P0010, 0062, 0074, Figs. 3b-e). Gruber further discloses and obviates the claimed limitations of this claim (P0050, 0054, Figs. 4 and 7).
Regarding claim 6, Jessen is silent about the type of light source; thus, Jessen fails to disclose wherein the light source is a laser.
However, Gruber further discloses to use a laser as the light source (P0034). Murakami also further discloses to use a laser as the light source (C4, L16-19). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the apparatus of modified Jessen in view of Gruber and/or Murakami by using a laser as the light source for the benefit(s) of using a suitable known light source and/or enhancing/expediting curing of the material. See MPEP §§ 2143 I B, 2143 I C, 2143 I G, and/or 2144 II.
Claim(s) 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jessen (US 20180169947) in view of Gruber (US 20160279869) and Murakami (US 5820811) as applied to claim 6 above, and further in view of El-Siblani (US 20150224710).
Regarding claim 7, Jessen is silent about the type of driver moving the build platform about the vertical linear motion axis (P0039, 0058, and Fig. 1). 
In the same field of endeavor, additive manufacturing apparatuses, El-Siblani discloses to use a build platform motor (not shown) for driving the build platform (44) about the vertical linear motion axis of the apparatus (P0047 and Figs. 2-3).
It is also noted that the use of motors as driving unit is well-known in the art. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the apparatus of modified Jessen in view El-Siblani by incorporating a first motor configured for driving the build platform about the vertical linear motion axis 
Regarding claim 8, Jessen is silent about the type of driver driving the wiper blade about the horizontal linear motion axis.
 However, Gruber further discloses a drive unit for driving the wiper blade about the horizontal linear motion axis, the drive unit appears to comprise a motor (P0001, 0050, 0054, Figs. 4 and 7).
In the same field of endeavor, additive manufacturing apparatuses, El-Siblani discloses to use a spreader motor (92) for driving the spreader blade (86) about the horizontal linear motion axis of the apparatus (P0017, 0052, 0058, 0083, and Figs. 2 and 9-10).
It is also noted that the use of motors as driving unit is well-known in the art. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the apparatus of modified Jessen in view El-Siblani by incorporating a second motor configured for driving the wiper blade about the horizontal linear motion axis for the benefit(s) of using a suitable known driver and/or automating/improving the driving the wiper blade. See MPEP §§ 2143 I B, 2143 I C, 2143 I G, and/or 2144 II.
Regarding claim 9, Jessen further discloses a drainage hose connecting the built vat to the resin storage tank (unlabeled drainage/suction line/hose for draining material from the build vat into the supply container 701: P0017, 0035, and Fig. 10). It is noted that the incorporation of a drainage hose connecting the built vat to the resin storage tank is known and desirable in the art for the benefit(s) of enabling recycling/re-circulating of the material.
Regarding claim 10, Jessen further discloses a fluid rinsing transportation tube which connects the build vat to a rinsing fluid storage tank (unlabeled fluid rinsing supply line/hose which connects the build vat to a rinsing fluid storage tank 702: P0023, 0035, 0077, and Fig. 10). It is noted that the incorporation of a rinsing fluid is known and desirable in the art for the benefit(s) of enabling cleaning/washing of the 3D object and/or the build vat (C6, L25-38 of Murakami).
Claim(s) 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jessen (US 20180169947) in view of Gruber (US 20160279869), Murakami (US 5820811) and El-Siblani (US 20150224710) as applied to claim 10 above, and further in view of Evans (US 5248456). 
Regarding claim 11, modified Jessen fails to disclose at least one ultrasonic transducer capable of agitating the contents of the build vat.
However, Murakami further discloses to provide ultrasonic treatment to allow washing of the 3D object (C6, L25-38). 
In the same field of endeavor, additive manufacturing apparatuses, Evans discloses the technique of providing at least one ultrasonic transducer (110) to a build vat, the at least one ultrasonic transducer (110) capable of agitating the contents of a build vat for the benefit(s) of expediting/improving cleaning of the 3D object (C23, L56-66; C12, L35-38; C14, L1-21; and Fig. 6b). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the apparatus of modified Jessen in view Murakami and Evans by incorporating/affixing at least one ultrasonic transducer in/to the build vat capable of agitating the contents of the build vat for the benefit(s) of allowing cleaning of the 3D object in the build vat and/or expediting/improving cleaning of the 3D object as suggested by Murakami and Evans. See MPEP §§ 2143 I A, 2143 I C, 2143 I G, and/or 2144 II.
Regarding claim 20, modified Jessen in view Gruber, Murakami, El-Siblani and Evans, as applied to claim 11, discloses/suggests all the claimed elements and capabilities of claim 20 (see individual rejections for claims 1-11 above). Thus, Jessen as modified in claim 11 above, discloses/obviates claim 20. 
Conclusion
Additional prior art made of record and not relied upon that is considered to be pertinent to
Applicant’s disclosure:
Castanon (US 20170129167) discloses a cooling element (180) affixed to a build vat capable of lowering the temperature of the contents of the build vat (P0068 and Fig. 26).

Chapman (US 6174156) discloses a computer (34: Fig. 1) configured to input the desired specifications of the three dimensional object being created and control the operation of the components comprising the apparatus and dispenser comprising a wiper blade (Figs. 1, 16a, and accompanying text). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H. MORENO HERNANDEZ whose telephone number is 571-272-0625. The examiner can normally be reached on 12:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/Examiner, Art Unit 1743